SULLIVAN, J.
John Zangerle, Cuyahoga County Auditor made an assessment of $1200 against the property of Maria Iciafano and her husband, known as the liquor tax against such premises; The premises in question had always been used for the purpose of a grocery store.
From the evidence, it seems that the husband purchased from wholesalers a quantity of red grape cider which was later offered for sale by the wife, a sale actually having been made to two dry agents, and the liquid, upon chemical analysis, was found to contain more than 1 %% alcoholic content.
It further appears that while the husband was confined in a sanitarium the wife was arrested, and pleaded guilty to the charge of trafficking in intoxicating liquor, notwithstanding one sale only, was made. By reason of this plea of guilty the property was put upon the tax duplicate and it was sought to collect taxes, upon this state of the record, from proceeds of the sale of the property.
The cause came into the Court of Appeals on appeal and the Court in passing upon the question decided:
1. A single sale of intoxicating liquor does not constitute a traffic in such liquor.
2. Iciafano’s plea of guilty was to the commission of an act not specifically a crime under the charge of trafficking in intoxicating liquors; therefore pleading guilty to a charge of which she was innocent.
Decree ordered in favor of Iciafano.